DETAILED ACTION
1. 	This action is responsive to communication filed on 08 January 2021, with acknowledgement of an original application filed on 24 October 2019.
2. 	Claims 2-21 are currently pending. Claims 2, 12, and 21 are in independent forms. Claims 2, 12 and 21 has been amended. Claim 1 has been cancelled.

Response to Amendments
3.    	Applicant's arguments filed on 08 January 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-6, 8-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fanning et al. US Patent Application Publication No. 2009/0144698 (hereinafter Fanning) in view of Keromytis US Patent Application Publication No. 2010/0153785 (hereinafter Keromytis)
Regarding claim 2, Fanning discloses a computer-implemented method for determining unexpected behavior of a computer routine (Abstract), the method comprising: 
“manipulating the given computer routine using a testing technique” (see Fanning par. 0032, the system computes a complexity measure for each of a plurality of code segments. The system can then assign a test coverage level to each of the code segments based on the complexity measure and the desired quality level for the source code. Test coverage levels indicate the number of test cases to be executed for one or more code segments (manipulating through a testing technique) in an effort to attain a desired quality level);  and 
“determining unexpected behavior of the given computer routine based on a result of the manipulating” (see Fanning par. 0036, The development stage is followed by a testing stage, where the implemented software application is tested for compliance with the expected functionality. A failure in the software application is reported if the expected functionality is not met by the application. Generally, a beta release stage occurs after testing, which includes exposing the software application to a set of users for the purpose of evaluation and getting feedback. The final stage of the software development cycle is the release or launch stage. In the release stage, the software application is considered to be reasonably "bug free" and market ready as having had most of the failures fixed).
“analyzing a set of computer routines to identify a given computer routine of the set of computer routines having a vulnerability to unexpected behavior, the identifying including determining functions and system call sequences of the set of computer routines to map run time control flow of the set of computer routines (see Fanning pars. 0107, 0120, the quality assessment module 420 can associate a risk level 708 with each class of a binary. In one implementation, the risk level (vulnerability) associated with each class is based on the level of code coverage required by the class, which in turn is determined based on the quality assessment value 516 and the complexity measures identified by the structural complexity module 418); but Fanning does not explicitly discloses the identifying including determining functions and system call sequences of the set of computer routines to map run time control flow of the set of computer routines. 
However, in analogues art, Keromytis discloses the identifying including determining functions and system call sequences of the set of computer routines to map run time control flow of the set of (see Keromytis pars. 0005, 0043-0044, determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed. In some embodiments, the methods further include executing at least one known program; observing at least one sequence of function calls made by the execution of the at least one known program; assigning each type of function call in the at least one sequence of function calls made by the at least one known program a unique identifier; and creating at least part of the compression model by recording at least one sequence of unique identifiers based on the unique identifiers assigned to each type of function call and the observed at least one sequence of function calls,an application execution is being analyzed over many copies distributed among a number of application community members to profile the entire code of an application, it can be determined whether there are any segments of code that are either rarely or never executed, and a map can be provided of the code layout identifying "suspect code segments" for deeper analysis and perhaps deeper monitoring. Those segments identified as rarely or never executed may harbor vulnerabilities not yet executed or exploited).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).

Regarding claim 3, Fanning in view of Keromytis discloses the method of Claim 2 
Keromytis further discloses wherein the analysis further comprises at least one of: performing a simulation to cause at least one failure condition and observing response of at least one computer routine of the set of computer routines to the simulation (see Keromytis par. 0079, The emulator may be used to, for example, detect and/or monitor for a specific type of failure prior to executing the instruction, record memory modifications during the execution of the instruction (e.g., global variables, library-internal state, libc standard I/O structures, etc.) and the original values, revert the memory stack to its original state, and simulate an error return from a function of the application); extracting a histogram including a frequency of usage associated with the set of computer routines (see Keromytis par. 0038, Kernels can also be calculated from frequency-based feature vectors such that, for any given record, each feature corresponds to the number of occurences of the corresponding record component in the training set); determining size of one or more buffer read or write computer operations associated with the set of computer routines (see Keromytis par. 0081, in the case of buffer overflow detection, the memory surrounding the vulnerable buffer, as identified by the one or more sensors, is padded by one byte. The emulator then watches for memory writes to these memory locations); determining size of one or more corresponding stacks associated with the set of computer routines (see Keromytis par. 0020-0021, one or more of the following may be extracted from the program stack specific information: function name, the argument buffer name it may reference, and other features associated with the data sent to or returned from the called function (e.g., the length in bytes of the data, or the memory location of the data)); determining size of one or more memory read or write operations based upon examining a corresponding loop size (see Keromytis par. 0093, the system may divide the portions of code based on the size of the application and the number of members in the application community (i.e., size of the application/members in the application community). Alternatively, the system may divide the portions of code based on the amount of available memory in each of the members of the application community); and performing a taint analysis of one or more computer routine of the set (see Keromytis par. 0059, If a control instruction (such as a JUMP or CALL) uses as an argument a value in a memory location in which the bit is set (i.e., the memory location is "tainted"), the program or the supervisory code that monitors program behavior can recognize an anomaly and raises an exception).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).

Regarding claim 4, Fanning in view of Keromytis discloses the method of claim 2 
Fanning further discloses deploying one or more patches to correct the unexpected behavior of the given computer routine (see Fanning par. 0035, the time required to debug and fix, or rectify the bug). 

Regarding claim 5, Fanning in view of Keromytis discloses the method of claim 2
Fanning further discloses analyzing at least one corresponding sequence of computer routines of the set of computer routines (see Fanning Fig. 2, pars. 0047-0048, the node 208-1 is dependent on the node 208-2 for its execution and, therefore, transfers the control to the node 208-2). 

Regarding claim 6, Fanning in view of Keromytis discloses the method of claim 2 
Fanning further discloses wherein the given computer routine includes at least one of: a function; and a system call (see Fanning Fig. 8, pars. 0122-0123, The presentation 800 includes a view 802 showing the hierarchy 702 drilled down to the member/function level view and showing data related to methods and functions).

Regarding claim 8, Fanning in view of Keromytis discloses the method of claim 2, 
Fanning further discloses wherein determining the unexpected behavior of the given computer routine includes: determining that a control flow of a thread associated with the given computer routine has changed as a result of the manipulation (see Fanning par. 0074, a runtime collection mechanism can track data (e.g., values for arguments, globals, etc.), frequently executed code paths, information regarding thread execution, etc., and use such information to prioritize test cases or test case development); determining a failure condition that caused the thread to change its control flow (see Fanning par. 0036, A failure in the software application is reported if the expected functionality is not met by the application. Generally, a beta release stage occurs after testing, which includes exposing the software application to a set of users for the purpose of evaluation and getting feedback); and displaying the failure condition (see Fanning par. 0107, the quality assessment module 420 can associate risk levels to each method or section of the source code 514. The risk levels, which can be ascertained based in part on a quality assessment value, can indicate a likelihood of failure. For example, the risk levels may be presented in the form of a tri-state setting indicating a high level of risk, a medium level of risk, or a low level of risk). 

Regarding claim 9, Fanning in view of Keromytis discloses the method of claim 2, 
Keromytis further discloses wherein, for a function of the given computer routine, the testing technique provides at least one of invalid, unexpected, and random data to at least one of an input of the function, logic within the function, and an output of the function (see Keromytis par. 0024, If a stream of function calls can be compressed well using a model (e.g., created from known non-anomalous applications), then training and test sets have similar function calls and the function calls can be considered non-anomalous).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).

Regarding claim 10, Fanning in view of Keromytis discloses the method of claim 2, 
Keromytis further discloses wherein, for a system call of the given computer routine, the testing technique provides at least one of invalid, unexpected, and random data to a system call parameter associated with the system call (see Keromytis par. 0024-0025, A test program can be executed, at 930, and a sequence of function calls resulting from the program's execution can be compressed, at 931, using compression model 920, to generate a compressed sequence of function calls 932. It can be determined, at 933, whether the compressed sequence 932 is well compressed).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).

Regarding claim 11, Fanning in view of Keromytis discloses the method of claim 10, 
Keromytis further discloses wherein the system call parameter is associated with at least one of: thread synchronization, process synchronization, thread scheduling, process scheduling, memory, memory allocation, memory de-allocation, memory writing, memory reading, a network socket, creation of a network socket, network socket input, network socket output, pipe creation, system input, system output, shared memory fifo creation, a terminal input, a terminal output, file handling, file creation, file writing, file reading, disk input, and disk output (see Keromytis par. 0081, the emulator then watches for memory writes to these memory locations. This may require source code availability so as to insert particular variables (e.g., canary variables that launch themselves periodically and perform some typical user transaction to enable transaction-latency evaluation around the clock)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).

Regarding claim 12, Fanning discloses a system for determining unexpected behavior of a computer routine, the system comprising: “a processor” (Fig. 4 processor 412); and 
a memory (Fig. memory 414) with computer code instructions stored thereon, the processor and the memory, with the computer code instructions, being configured to cause the system to: 
 “manipulate the given computer routine using a testing technique” (see Fanning par. 0032, the system computes a complexity measure for each of a plurality of code segments. The system can then assign a test coverage level to each of the code segments based on the complexity measure and the desired quality level for the source code. Test coverage levels indicate the number of test cases to be executed for one or more code segments (manipulating through a testing technique) in an effort to attain a desired quality level); and 
“determine unexpected behavior of the given computer routine based on a result of the manipulating” (see Fanning par. 0036, The development stage is followed by a testing stage, where the implemented software application is tested for compliance with the expected functionality. A failure in the software application is reported if the expected functionality is not met by the application. Generally, a beta release stage occurs after testing, which includes exposing the software application to a set of users for the purpose of evaluation and getting feedback. The final stage of the software development cycle is the release or launch stage. In the release stage, the software application is considered to be reasonably "bug free" and market ready as having had most of the failures fixed);
“analyze a set of computer routines to identify a given computer routine of the set of computer routines having a vulnerability to unexpected behavior, the identifying including determining functions and system call sequences of the set of computer routines to map run time control flow of the set of computer routines” (see Fanning pars. 0107, 0120, the quality assessment module 420 can associate a risk level 708 with each class of a binary. In one implementation, the risk level (vulnerability) associated with each class is based on the level of code coverage required by the class, which in turn is determined based on the quality assessment value 516 and the complexity measures identified by the structural complexity module 418); but Fanning does not explicitly discloses the identifying including determining functions and system call sequences of the set of computer routines to map run time control flow of the set of computer routines.
 However, in analogues art, Keromytis discloses the identifying including determining functions and system call sequences of the set of computer routines to map run time control flow of the set of computer routines (see Keromytis pars. 0005, 0043-0044, determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed. In some embodiments, the methods further include executing at least one known program; observing at least one sequence of function calls made by the execution of the at least one known program; assigning each type of function call in the at least one sequence of function calls made by the at least one known program a unique identifier; and creating at least part of the compression model by recording at least one sequence of unique identifiers based on the unique identifiers assigned to each type of function call and the observed at least one sequence of function calls,an application execution is being analyzed over many copies distributed among a number of application community members to profile the entire code of an application, it can be determined whether there are any segments of code that are either rarely or never executed, and a map can be provided of the code layout identifying "suspect code segments" for deeper analysis and perhaps deeper monitoring. Those segments identified as rarely or never executed may harbor vulnerabilities not yet executed or exploited).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).

Regarding claim 13, Fanning in view of Keromytis discloses the system of Claim 12 
Keromytis further discloses where, in analyzing the set of computer routines, the processor and the memory, with computer code instructions, are further configured to cause the system to: perform a simulation to cause at least one failure condition and observe response of at least one computer routine of the set of computer routines to the simulation (see Keromytis par. 0079, The emulator may be used to, for example, detect and/or monitor for a specific type of failure prior to executing the instruction, record memory modifications during the execution of the instruction (e.g., global variables, library-internal state, libc standard I/O structures, etc.) and the original values, revert the memory stack to its original state, and simulate an error return from a function of the application); extract a histogram including a frequency of usage associated with the set of computer routines (see Keromytis par. 0038, Kernels can also be calculated from frequency-based feature vectors such that, for any given record, each feature corresponds to the number of occurences of the corresponding record component in the training set); determine size of one or more buffer read or write computer operations associated with the set of computer routines (see Keromytis par. 0081, in the case of buffer overflow detection, the memory surrounding the vulnerable buffer, as identified by the one or more sensors, is padded by one byte. The emulator then watches for memory writes to these memory locations); determine size of one or more corresponding stacks associated with the set of computer routines (see Keromytis par. 0020-0021, one or more of the following may be extracted from the program stack specific information: function name, the argument buffer name it may reference, and other features associated with the data sent to or returned from the called function (e.g., the length in bytes of the data, or the memory location of the data));  determine size of one or more memory read or write operations based upon examining a corresponding loop size (see Keromytis par. 0093, the system may divide the portions of code based on the size of the application and the number of members in the application community (i.e., size of the application/members in the application community). Alternatively, the system may divide the portions of code based on the amount of available memory in each of the members of the application community); and perform a taint analysis of one or more computer routine of the set (see Keromytis par. 0059, If a control instruction (such as a JUMP or CALL) uses as an argument a value in a memory location in which the bit is set (i.e., the memory location is "tainted"), the program or the supervisory code that monitors program behavior can recognize an anomaly and raises an exception).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).
Regarding claim 14, Fanning in view of Keromytis discloses the system of claim 12 
Fanning further discloses wherein the processor and the memory, with the computer code instructions, are further configured to cause the system to: deploy one or more patches to correct the unexpected behavior of the given computer routine (see Fanning par. 0035, the time required to debug and fix, or rectify the bug). 

Regarding claim 15, Fanning in view of Keromytis discloses the system of claim 12 
Fanning further discloses wherein the processor and the memory, with the computer code instructions, are further configured to cause the system to: analyze at least one corresponding sequence of computer routines of the set of computer routines (see Fanning Fig. 2, pars. 0047-0048, the node 208-1 is dependent on the node 208-2 for its execution and, therefore, transfers the control to the node 208-2). 

Regarding claim 16, Fanning in view of Keromytis discloses the system of claim 12 
Funning further discloses wherein the given computer routine includes at least one of: a function; and a system call (see Fanning Fig. 8, pars. 0122-0123, The presentation 800 includes a view 802 showing the hierarchy 702 drilled down to the member/function level view and showing data related to methods and functions).

Regarding claim 18, Fanning in view of Keromytis discloses the system of claim 12, 
Fanning further discloses where, in determining the unexpected behavior of the given computer routine, the processor and the memory, with the computer code instructions, are further configured to cause the system to: determine that a control flow of a thread associated with the given computer routine has changed as a result of the manipulation (see Fanning par. 0074, a runtime collection mechanism can track data (e.g., values for arguments, globals, etc.), frequently executed code paths, information regarding thread execution, etc., and use such information to prioritize test cases or test case development); determine a failure condition that caused the thread to change its control flow (see Fanning par. 0036, A failure in the software application is reported if the expected functionality is not met by the application. Generally, a beta release stage occurs after testing, which includes exposing the software application to a set of users for the purpose of evaluation and getting feedback); and display the failure condition (see Fanning par. 0107, the quality assessment module 420 can associate risk levels to each method or section of the source code 514. The risk levels, which can be ascertained based in part on a quality assessment value, can indicate a likelihood of failure. For example, the risk levels may be presented in the form of a tri-state setting indicating a high level of risk, a medium level of risk, or a low level of risk). 

Regarding claim 19, Fanning in view of Keromytis discloses the system of claim 12, 
Keromytis discloses wherein, for a function of the given computer routine, the testing technique provides at least one of invalid, unexpected, and random data to at least one of an input of the function, logic within the function, and an output of the function (see Keromytis par. 0024, If a stream of function calls can be compressed well using a model (e.g., created from known non-anomalous applications), then training and test sets have similar function calls and the function calls can be considered non-anomalous).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).
Regarding claim 20, Fanning in view of Keromytis discloses the system of claim 12, 
Keromytis further discloses wherein, for a system call of the given computer routine, the testing technique provides at least one of invalid, unexpected, and random data to a system call parameter associated with the system call (see Keromytis par. 0024-0025, A test program can be executed, at 930, and a sequence of function calls resulting from the program's execution can be compressed, at 931, using compression model 920, to generate a compressed sequence of function calls 932. It can be determined, at 933, whether the compressed sequence 932 is well compressed).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).
 
Regarding claim 21, Fanning discloses a non-transitory computer program product for determining unexpected behavior of a computer routine, the computer program product comprising a computer-readable medium with computer code instructions stored thereon, the computer code instructions being configured, when executed by a processor (Fig. 4, processor 412), to cause an apparatus associated with the processor to: 
“manipulate the given computer routine using a testing technique” (see Fanning par. 0032, the system computes a complexity measure for each of a plurality of code segments. The system can then assign a test coverage level to each of the code segments based on the complexity measure and the desired quality level for the source code. Test coverage levels indicate the number of test cases to be executed for one or more code segments (manipulating through a testing technique) in an effort to attain a desired quality level);  and 
“determine unexpected behavior of the given computer routine based on a result of the manipulating” (see Fanning par. 0036, The development stage is followed by a testing stage, where the implemented software application is tested for compliance with the expected functionality. A failure in the software application is reported if the expected functionality is not met by the application. Generally, a beta release stage occurs after testing, which includes exposing the software application to a set of users for the purpose of evaluation and getting feedback. The final stage of the software development cycle is the release or launch stage. In the release stage, the software application is considered to be reasonably "bug free" and market ready as having had most of the failures fixed);
“analyze a set of computer routines to identify a given computer routine of the set of computer routines having a vulnerability to unexpected behavior, the identifying including determining functions and system call sequences of the set of computer routines to map run time control flow of the set of computer routines” (see Fanning pars. 0107, 0120, the quality assessment module 420 can associate a risk level 708 with each class of a binary. In one implementation, the risk level (vulnerability) associated with each class is based on the level of code coverage required by the class, which in turn is determined based on the quality assessment value 516 and the complexity measures identified by the structural complexity module 418.); but Fanning does not explicitly discloses the identifying including determining functions and system call sequences of the set of computer routines to map run time control flow of the set of computer routines. 
However, in analogues art, Keromytis discloses the identifying including determining functions and system call sequences of the set of computer routines to map run time control flow of the set of computer routines (see Keromytis pars. 0005, 0043-0044, determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed. In some embodiments, the methods further include executing at least one known program; observing at least one sequence of function calls made by the execution of the at least one known program; assigning each type of function call in the at least one sequence of function calls made by the at least one known program a unique identifier; and creating at least part of the compression model by recording at least one sequence of unique identifiers based on the unique identifiers assigned to each type of function call and the observed at least one sequence of function calls,an application execution is being analyzed over many copies distributed among a number of application community members to profile the entire code of an application, it can be determined whether there are any segments of code that are either rarely or never executed, and a map can be provided of the code layout identifying "suspect code segments" for deeper analysis and perhaps deeper monitoring. Those segments identified as rarely or never executed may harbor vulnerabilities not yet executed or exploited).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Keromytis into the system of Fanning in order to determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (see Keromytis Abstract).

6.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fanning et al. US Patent Application Publication No. 2009/0144698 (hereinafter Fanning) in view of Keromytis US Patent Application Publication No. 2010/0153785 (hereinafter Keromytis) in further view of Addala US Patent Application Publication No. 2013/0086020 (hereinafter Addala).
Regarding claim 7, Fanning in view of Keromytis discloses the method of claim 2 
Fanning in view of Keromytis does not explicitly discloses wherein manipulating the given computer routine further comprises at least one of: modifying data associated with the given computer routine, the data exceeding a corresponding buffer size; and modifying values that are declared in memory regions associated with the given computer routine.
However, in analogues art, Addala discloses wherein manipulating the given computer routine further comprises at least one of: modifying data associated with the given computer routine, the data exceeding a corresponding buffer size; and modifying values that are declared in memory regions associated with the given computer routine (see Addala par. 0115-0116, Upon receiving a first user input for changing label 1210, the web application can change label 1210 from "Input Field for Data Item X" to "Input Field for Column L." The system can facilitate the change by modifying a property (e.g., a "string value" property) stored in a database table, the property being associated with a user interface item identifier of label 1210)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Addala into the system of Fanning and Keromytis in order to create or modify the web application based on user input received through a browser, and publish the created or modified web application to other browsers by applying asynchronous communication techniques (see Addala par. 0004).

Regarding claim 17, Fanning in view of Keromytis discloses the system of claim 12 
Fanning in view of Keromytis does not explicitly discloses where, in manipulating the given computer routine, the processor and the memory, with the computer code instructions, are further configured to cause the system to: modify data associated with the given computer routine, the data exceeding a corresponding buffer size; and modify values that are declared in memory regions associated with the given computer routine. 
However, in analogues art,  Addala discloses where, in manipulating the given computer routine, the processor and the memory, with the computer code instructions, are further configured to cause the system to: modify data associated with the given computer routine, the data exceeding a corresponding buffer size; and modify values that are declared in memory regions associated with the given computer routine (see Addala par. 0115-0116, Upon receiving a first user input for changing label 1210, the web application can change label 1210 from "Input Field for Data Item X" to "Input Field for Column L." The system can facilitate the change by modifying a property (e.g., a "string value" property) stored in a database table, the property being associated with a user interface item identifier of label 1210)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Addala into the system of Fanning and Keromytis in order to create or modify the web application based on user input received through a browser, and publish the created or modified web application to other browsers by applying asynchronous communication techniques (see Addala par. 0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433